DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Response to Amendments
	This office action is responsive to application 15/964,445 and the RCE filed on April 27, 2022.  Claims 1-2, 4-5, 7-8, 10, and 16 were amended, and claims 1-20 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed with the RCE, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 1 of the Remarks that concerns the § 103 rejection of independent claims 1, 10, and 16, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to independent claims 16 and the corresponding dependent claims 17-20 because the arguments do not apply to some of the references currently used in the rejection of the aforementioned claims as detailed below.  Accordingly, the § 103 rejection is withdrawn for independent claims 1 and 10 and the corresponding dependent claims 2-9 and 11-15.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claims 10 and 16, and thus the corresponding dependent claims 11-15 and 17-20, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 10 and 16 have been amended to recite a “round robin pattern.”  However, the specification only discloses a “round robin topology.”  To the extent “pattern” and “topology” differ in definition and the definition of “pattern” affords greater breadth than “topology,” then new matter has been introduced into the application.  This rejection can be overcome by an appropriate amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.
A.	Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2014/0258771, “Xie”) in view of McCorkendale (US 10,623,289, “McCorkendale”) and Rao et al. (US 2005/0050398, “Rao”), and further in view of Ray (US 2015/0312268, “Ray) and Yavatkar et al. (US 2005/0276228, “Yavatkar”).
Regarding Claim 16
Xie discloses
An {IoT (McCorkendale Col. 6:57-7:17)} gateway (Fig. 2, ¶ [0032], “Cluster units 206 can form part of a high availability (HA) cluster that can comprise multiple such cluster units and can include routers, gateways, servers, among other such devices that support synchronization of content across clusters and ensure continuity of traffic flow to and from internet.”) remediation method (Fig. 4, ¶ [0055], “If the first cluster unit is operational, switching takes place from second unit to first cluster unit and active connection is re-established [after remediation] or renewed between first network device and first cluster unit and the process moves to step 406.”) comprising: 
1 …; 
detecting failure by a first of the plural {IoT} gateways to send a 2 … {communication}… to a second of the plural {IoT} gateways (Fig. 4, ¶ [0052], “At step 408, the method and network system checks for whether first cluster unit has failed or if the first cluster [including the gateway] is not able to process, transmit, or receive traffic from or to the external network;” and ¶ [0032], “HA [high availability] links allow heartbeat [to detect[] failure] and communication between the cluster units 206 [as the first gateway and the second gateway] so that one unit can take up the ongoing session at the other unit immediately after the failure.”) {through a wireless communication (McCorkendale Fig. 2, Col. 8:29-40) }, 
3 …; 
b …{a schedule (¶¶ [0018]-[0019])} self-organized… (¶ [0041], “According to one embodiment, in each HA cluster, one cluster unit 206 can be configured as a master unit 206 and can be enabled to cause configuration settings of other cluster units 206 [and is thus self-organized] of HA cluster to be synchronized with configuration settings of the master unit,” i.e., the “synchroniz[ation] includes the sending of heartbeat messages)
in response to the detecting (Fig. 4, ¶¶ [0032], [0052]),…4; and 
5 ….
Xie doesn’t disclose
	1 interfacing each of plural IoT gateways with plural IoT sensors to wirelessly communicate sensor information to the plural IoT gateways and from the plural IoT gateways to a network location;
	2 … scheduled communication …a
	a … of a token … 
3 the token communicated between the plural IoT gateways by a schedule {self-organized b} among the plural IoT gateways, the schedule having a round robin pattern
4 sending a remediation request from the second IoT gateway to a server information handling system;
5 re-imaging the first IoT gateway with an out of band network communication from the server information handling system to the first IoT gateway.
McCorkendale, however, discloses
	1 interfacing each of plural IoT gateways (Fig. 2, Col. 6:57-7:17, “Examples of networking device 202 [and 204 and 206] include, without limitation, residential gateways,”) with plural IoT sensors (Fig. 2, Col. 7:18-36, “In some examples, endpoint devices 212, 214, 216, 220, and 224 may include devices described as ‘smart devices,’ ‘Internet-of-Things devices’ [serving as IoT sensors] and/or ‘smart appliances.’”) to wirelessly communicate sensor information to the plural IoT gateways (Fig. 2, Col. 8:29-40, “Local networks 218, 222, and 226 generally represent any medium or architecture capable of facilitating communication [of sensor information] or data transfer.  Examples of local networks 218, 222, and 226 include a Local Area Network (LAN), a Personal Area Network (PAN), a private network, a virtual private network, a WIFI network, a BLUETOOTH network,...”) and from the plural IoT gateways to a network location (Fig. 2, Col. 8:14-28, “In one example, network 210 may facilitate communication between networking device 202, networking device 204, networking device 206, and server 208 [as a network location]. In this example, network 210 may facilitate communication or data transfer using wireless and/or wired connections.”);
Rao, however, discloses
	2 … scheduled communication {of a token (Ray ¶¶ [0058]-[0060])}… (Fig. 2, ¶¶ [0018]-[0019], “Essentially, each node sends independent periodic [and thereby scheduled] heartbeat [communication] messages to adjacent peer nodes across each network interface.”)
3 {the token} communicated between the plural IoT gateways by a schedule self-organized among the plural IoT gateways, the schedule having a round robin pattern; 
Ray, however, discloses
4 sending {a remediation request (McCorkendale Col. 10:49-55, “At step 310, one or more of the systems described herein may perform, at the networking device, a security action based at least in part on determining that the endpoint device is nonfunctional;” and Xie Fig. 4, ¶ [0052], “At step 408, the method and network system checks for whether first cluster unit has failed or if the first cluster is not able to process, transmit, or receive traffic from or to the external network”)} from the second IoT gateway to a server information handling system (Fig. 2, ¶ [0064], “The threat management system 206 may thus catalog known malicious content of various forms, and may provide an interface for determining whether a particular file or process is known to be malicious. The threat management system 206 may also provide numerous related functions such as an interface for receiving information on new, unknown files or processes, and for testing of such code or content in a sandbox on the threat management system 206,” i.e., the references literally do not teach sending “a remediation request” upon “detecting failure” of a “gateway;” however, the references teach the failure of a gateway, remediation of endpoints, and a threat management system, and thus it would be obvious to one skilled in the art that to remedy a failure of a component, whether an endpoint or a gateway, that a request be used to notify another operational component, such as a threat management system, that the failed component requires a remedial action, or stated more succinctly, it is obvious to send a request upon the malfunctioning of any device.  See MPEP § 2141(III), stating “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art.”);
a …{scheduled communication} of a token…(¶¶ [0058]-[0060], “To this end, the heartbeat 226 may sign its messages, where the public aspect of the signing key pair is known to the health monitor 230,” i.e., a signed message serves as a token)
Yavatkar, however, discloses
5 re-imaging the first IoT gateway with an out of band network communication  (¶¶ [0018]-[0021], “If these components are disabled [that is detected as a failure], uninstalled or otherwise modified from their expected state, then the network circuit breaker would take action by isolating the machine [or IoT gateway that is disabled] from the network until the machine can be restored [via re-imaging] to an acceptable state using the out-of-band channel to the embedded processor or other mechanism.”) {from the server information handling system to the first IoT gateway (Ray Fig. 2, ¶ [0064]; and Xie Fig. 4, ¶ [0055], i.e., failures are detected and devices repaired, with one source of the re-imaging being a server or “threat management system 206”)}.
	Regarding the combination of Xie and McCorkendale, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remediation method of Xie to have included the IoT gateways and sensors of McCorkendale. One of ordinary skill in the art would have been motivated to incorporate the IoT gateways and sensors of McCorkendale because Xie discloses a generic system involving gateways and McCorkendale teaches a specific system for “detecting nonfunctional endpoint devices” that is relevant given the proliferation of IoT devices.  See McCorkendale Col. 1:18-36.
	Regarding the combination of Xie-McCorkendale and Rao, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remediation method of Xie-McCorkendale to have included the communication feature of Rao. One of ordinary skill in the art would have been motivated to incorporate the communication feature of Rao because Rao teaches the sending of “heartbeat message[s]” that can “resolv[e] whether or not a fault has occurred … as well as determine the location of a node loss.”  See Rao ¶ [0017].
	Regarding the combination of Xie-McCorkendale-Rao and Ray, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the remediation method of Xie-McCorkendale-Rao to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “simple substitution of one known element for another to obtain predictable results.” See MPEP § 2143(I)(B).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(B):
1) the prior art contained a method that differed from the claimed method by the substitution of some component, and more specifically, McCorkendale discloses a “server 208,” see, e.g., McCorkendale Fig. 2, that differs from the claimed invention that possesses a threat management system, where the threat management system substitutes for the server of McCorkendale;
2) the substituted component of the threat management system was known in the art, as demonstrated by Ray; and
3) one of ordinary skill in the art could have substituted one known element (the threat management system of Ray) for another (the server of McCorkendale) and the results would have been predictable to one of ordinary skill in the art.
Regarding the combination of Xie-McCorkendale-Rao-Ray and Yavatkar, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remediation method of Xie-McCorkendale-Rao-Ray to have included the out-of-band feature of Yavatkar. One of ordinary skill in the art would have been motivated to incorporate the out-of-band restoration feature of Yavatkar because Yavatkar teaches “a ‘network circuit breaker’ that isolates the potentially harmful network device from the network. In one embodiment, the network device may be isolated from the network except for an out-of-band communication channel that may be used for management purposes to restore or repair the device prior to the network connection being re-established.”  See Yavatkar ¶ [0012].
Regarding Claim 17
Xie in view of McCorkendale and Rao, and further in view of Ray and Yavatkar (“Xie-McCorkendale-Rao-Ray-Yavatkar”) disclose the IoT gateway remediation method of claim 16, and Xie further discloses
wherein detecting failure (Fig. 4, ¶¶ [0032], [0052]) further comprises:
1 …; and 
monitoring token communications in accordance with {the schedule (Rao Fig. 2, ¶¶ [0018]-[0019])} to determine a failure to pass the token from the first to the second IoT gateway (Fig. 4, ¶ [0052], “At step 408, the method and network system checks [and thereby monitor[s] and determine[s]] for whether first cluster unit has failed [to pass the token from the first to the second IoT gateway] or if the first cluster [including the gateway] is not able to process, transmit, or receive traffic from or to the external network;” and ¶ [0032], “HA [high availability] links allow heartbeat and communication between the cluster units 206 [as the first gateway and the second gateway] so that one unit can take up the ongoing session at the other unit immediately after the failure.”).
Rao further discloses
	1 defining a schedule {to pass a token (Ray ¶¶ [0058]-[0060])} between each of the plural IoT gateways (Fig. 2, ¶¶ [0018]-[0019], “Essentially, each node [as an IoT gateway] sends independent periodic heartbeat messages [analogous to the tokens as disclosed by Ray] to adjacent peer nodes across each network interface,” i.e., a defin[ed] schedule ensures the “periodic” heartbeat messages are sent);
Regarding the combination of Xie-McCorkendale and Rao, the rationale to combine is the same as provided for claim 16 due to the overlapping subject matter of claims 16 and 17.
Regarding the combination of Xie-McCorkendale-Rao and Ray, the rationale to combine is the same as provided for claim 16 due to the overlapping subject matter of claims 16 and 17.
 Regarding Claim 18
Xie-McCorkendale-Rao-Ray-Yavatkar disclose the IoT gateway remediation method of claim 16, and Xie further discloses
wherein detecting (Fig. 4, ¶¶ [0032], [0052]) further comprises: 
detecting failure at the first IoT gateway to send {the scheduled (Rao Fig. 2, ¶¶ [0018]-[0019])} communication (Fig. 4, ¶ [0052], “At step 408, the method and network system checks for whether first cluster unit has failed or if the first cluster [including the gateway] is not able to process, transmit [and thereby send], or receive traffic from or to the external network;” and ¶ [0032], “HA [high availability] links allow heartbeat [to detect[] failure] and communication between the cluster units 206 [as the first gateway and the second gateway] so that one unit can take up the ongoing session at the other unit immediately after the failure.”); and 
1 ….
Ray further discloses
1 sending a {remediation request (McCorkendale Col. 10:49-55, “At step 310, one or more of the systems described herein may perform, at the networking device, a security action based at least in part on determining that the endpoint device is nonfunctional;” and Xie Fig. 4, ¶ [0052], “At step 408, the method and network system checks for whether first cluster unit has failed or if the first cluster is not able to process, transmit, or receive traffic from or to the external network”)} from the first IoT gateway …a to the server information handling system (Fig. 2, ¶ [0064], “The threat management system 206 may thus catalog known malicious content of various forms, and may provide an interface for determining whether a particular file or process is known to be malicious. The threat management system 206 may also provide numerous related functions such as an interface for receiving information on new, unknown files or processes, and for testing of such code or content in a sandbox on the threat management system 206,” i.e., the references literally do not teach sending “a remediation request” upon “detecting failure” of a “gateway;” however, the references teach the failure of a gateway, remediation of endpoints, and a threat management system, and thus it would be obvious to one skilled in the art that to remedy a failure of a component, whether an endpoint or a gateway, that a request be used to notify another operational component, such as a threat management system, that the failed component requires a remedial action, or stated more succinctly, it is obvious to send a request upon the malfunctioning of any device.  See MPEP § 2141(III)).  
Yavatkar further discloses
	a …with an out of band network communication… (¶¶ [0018]-[0021], “If these components are disabled, uninstalled or otherwise modified from their expected state, then the network circuit breaker would take action by isolating the machine from the network until the machine can be restored to an acceptable state using the out-of-band channel to the embedded processor or other mechanism.”)
Regarding the combination of Xie and McCorkendale, the rationale to combine is the same as provided for claim 16 due to the overlapping subject matter of claims 16 and 18.
Regarding the combination of Xie-McCorkendale and Rao, the rationale to combine is the same as provided for claim 16 due to the overlapping subject matter of claims 16 and 18.
Regarding the combination of Xie-McCorkendale-Rao and Ray, the rationale to combine is the same as provided for claim 16 due to the overlapping subject matter of claims 16 and 18.
Regarding the combination of Xie-McCorkendale-Rao-Ray and Yavatkar, the rationale to combine is the same as provided for claim 16 due to the overlapping subject matter of claims 16 and 18.
Regarding Claim 19
Xie-McCorkendale-Rao-Ray-Yavatkar disclose the IoT gateway remediation method of claim 16, and Xie further discloses 
further comprising: 
{after the re-imaging (Yavatkar ¶¶ [0018]-[0021])}, establishing communication between the {server information handling system (Ray Fig. 2, ¶ [0064])} and the first IoT gateway (Fig. 4, ¶ [0055], i.e., once the re-imaging occurs, the cluster is operational and active communication is used at step 406 that encompasses establishing communication between the server information handling system and the first IoT gateway); and
Ray further discloses 
{re-imaging (Yavatkar ¶¶ [0018]-[0021])} one or more sensors assigned to the first IoT gateway with communications from the server information handling system (Fig. 2, ¶ [0064]) through the first IoT gateway (¶¶ [0087]-[0089], “As shown in step 510, the method 500 may include responding to the notification by conditionally treating the endpoint [as a sensor] as a compromised network asset only when the local reputation is low and the global reputation is low or unknown;” and “Once a conclusion has been reached that remedial action is appropriate, any of a variety of remedial measures [such as re-imaging] may be taken as generally described herein,” i.e., the remediation of the “endpoint”/sensor originates with the “threat management system”/information handling system via the “gateway”/gateway as illustrated in Fig. 2).
Regarding the combination of Xie-McCorkendale-Rao and Ray, the rationale to combine is the same as provided for claim 16 due to the overlapping subject matter of claims 16 and 19.
Regarding the combination of Xie-McCorkendale-Rao-Ray and Yavatkar, the rationale to combine is the same as provided for claim 16 due to the overlapping subject matter of claims 16 and 19.
Regarding Claim 20
Xie-McCorkendale-Rao-Ray-Yavatkar disclose the IoT gateway remediation method of claim 16, and Ray further discloses
further comprising copying the image of the first IoT gateway to the server information handling system before the re-imaging (¶ [0064], “As generally illustrated, the threat management system 206 is intended to be an external resource for identification of code, files, processes, URI's and so forth that are known to be malicious. The threat management system 206 may thus catalog known malicious content of various forms, and may provide an interface for determining whether a particular file or process is known to be malicious,” i.e., to serve as a “resource,” the image leading to the failure must be cop[ied] to the server information handling system before it is effectively deleted via the re-imaging).
Regarding the combination of Xie-McCorkendale-Rao and Ray, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the remediation method of Xie-McCorkendale-Rao to have included the image copying feature of Ray. One of ordinary skill in the art would have been motivated to incorporate the image copying feature of Ray because Ray teaches that creating a reference of malicious images allows “[t]he threat management system 206 [to] thus catalog known malicious content of various forms, and may provide an interface for determining whether a particular file or process is known to be malicious,” which assists in improving security of the IoT network.  See Ray ¶ [0064].
Allowable Subject Matter
Claims 1-9 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior-art references identified by the Examiner are: 1) “Britt” (US 2018/0317266), 
2) “Sharma” (US 2019/0238567), 3) “Patton” (US 10,250,623), 4) “Dickenson” (US 2018/0375889), 5) “Chow” (US 2018/0091506), 6) “Sharon” (US 2019/0260769), 
7) “Hunter” (US2018/0351793 ), and 8) “James” (US 2018/0234302); and newly cited 
9) “Xie” (US 2014/0258771), 10) “McCorkendale” (US 10,623,289), 11) “Ray” (US 2015/0312268), 12) “Rao” (US 2005/0050398), and 13)“Yavatkar” (US 2005/0276228).  
1) Britt discloses an IoT network with a plurality of IoT sensors and gateways that includes an out-of-band channel to implement a two-way beacon to transmit data packets.  2) Sharma discloses a system comprising two computing devices wherein the first computing device can detect a cyber-attack based upon comparisons computing processes, such as system calls.  3) Patton discloses a security system for detecting malicious objects, and the system can remediate detected malicious objects to prevent the malicious objects from taking a malicious action.  4) Dickenson discloses a system of IoT devices in which an image for each IoT device is continuously reloaded to mitigate security risks.  5) Chow discloses a system of IoT devices that are automatically provisioned with services available to an IoT devices upon connection to and registration to a communications network.  6) Sharon discloses a system for responding to security threats where a security platform automatically instructs an entity to perform a response action that comprises reimaging an affected device and restoring the affected device from a backup.  7) Hunter discloses a system of IoT devices that includes an interface between IoT gateways and IoT sensors that permits for improved uptime with an automated failover for critical components of the network.  8) James discloses IoT network that possess a traffic monitor that is capable of passive observations and can actively query network devices to assess the performance of an IoT device.  9) Xie discloses a network with clusters that comprise gateways that can implement remedial measures upon the detection of a failure of one of the network devices within a cluster.  10) McCorkendale discloses a system of IoT gateways and IoT devices within a network that possesses wireless communication.  11) Ray discloses a network with a gateway and endpoint devices, and the network possesses a threat management system to remedy malware that is detected through the use of heartbeat messages.  12) Rao discloses a network of nodes that send heartbeat messages periodically within a set pattern to detect the failing of a device within a node.  13) Yavatkar discloses a network with the ability to isolate a potentially harmful device that can be remediated via an out-of-band communication channel.
What is missing from the prior art is a method that can remediate corrupted of plural Internet of Things (IoT) gateway nodes, the method possesses the following characteristics.  Each of the plural IoT gateway nodes are interfaced with a plurality of IoT sensors through wireless communications to relay IoT sensor information to a network location.  An association with the other of the plural IoT gateway nodes is defined at each IoT gateway node, with the association including the communication of a token amongst the plural IoT gateway nodes according to a schedule and topology shared amongst the plural IoT gateway nodes.  The schedule includes a time for a first of the plural IoT gateway nodes to communicate the token to a second of the plural IoT gateway nodes at a first time, and a time for the second of the plural IoT gateway nodes to communicate the token to a third of the plural IoT gateway nodes at a second time.  The third of the plural IoT gateway nodes through the wireless communications identifies a failure to communicate the token at the second time by the second of the plural IoT gateway nodes.  In response to identifying the failure, a re-imaging of executable code at the second of the plural IoT gateway node is initiated.
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in independent claim 1.  Therefore, claim 1 is deemed allowable over the prior art of record.  The dependent claims that further limit claim 1 are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491